 



EXHIBIT 1.160
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made and entered into by
and between WEB.COM, INC., a Minnesota corporation having its principal
executive offices located at the business address of 303 Peachtree Center
Avenue, Suite 500, Atlanta, Georgia 30303 (the “Company”), and JUDITH HACKETT,
an individual residing at the address indicated in Exhibit 1 (“Executive”).
Company and Executive enter into this Agreement as of the date they each have
signed it, but the Agreement shall be effective as of the date established
pursuant to Section 2.1, below.
     Whereas, Company desires to continue to employ Executive with the title
indicated in Exhibit 1 and the parties wish to establish certain terms and
conditions of such employment by entering into this Agreement; and
     Whereas, Executive desires to continue such employment with Company on the
terms and conditions set forth in this Agreement.
     Now Therefore, in consideration of the premises and the mutual covenants
and agreements contained herein, and with certain capitalized terms having the
definitions provided in Section 6 of this Agreement, the parties hereby agree as
follows:
     1. Employment; Regular Compensation. Company agrees to employ Executive
with the title indicated in Exhibit 1 and Executive agrees to serve in such
capacity on the terms and conditions set forth in this Agreement. Company shall
pay Executive an initial base salary (the “Base Salary”) as set forth in
Exhibit 1. The Base Salary is expressed as an annual amount solely for reference
purposes, and shall be payable to Executive on a bi-weekly basis. In its sole
discretion, the Company may change Executive’s compensation.
     2. Effective Date; Indefinite Term.
          2.1 This Agreement shall be deemed in full force and effect as of the
date it is executed by the parties below, along with the execution of any
exhibits hereto;
          2.2 This Agreement has an indefinite term, and Executive’s employment
by Company hereunder may be terminated at will by either party at any time, with
or without Cause (as defined in Section 6.1, below) or any reason, voluntary or
involuntary, and with or without prior notice. Certain provisions of this
Agreement, however, as more fully set forth in Section 5, below, provide for the
payment of benefits to Executive upon the specified circumstances of termination
of Executive’s employment with Company, and certain other provisions, as more
fully set forth below in Section 11, below, may continue in effect beyond the
date of such termination. Executive expressly acknowledges and agrees that
employment with Company is on an “at will” basis, and that this Agreement does
not provide a guarantee of continued employment, notwithstanding any other
provision in this Agreement.
     3. Duties. Executive shall report to the Chief Executive Officer of the
Company, or such other individual as may be designated from time to time by the
Board of Directors (the “Board”). Executive shall faithfully and diligently
perform all such acts

 



--------------------------------------------------------------------------------



 



and duties, and furnish such services, as are assigned to Executive by such
supervising officer.
     4. Efforts; Conflicts of Interest. During Executive’s employment by
Company, Executive shall devote his full business time and efforts to Company
and its business during normal business hours, and shall safeguard and promote
its lawful interests. During Executive’s employment by Company, Executive shall
not, either directly or indirectly, engage in or enter into any business or
perform any services for any other person, firm, association, or corporation
that conflicts with Executive’s efforts to Company or with Company’s business
interests, except for: (a) serving on the board of directors of any other entity
that is not in competition with Company (subject to Company’s approval, which
shall not be unreasonably withheld or delayed); (b) activities approved in
writing in advance by the Executive’s supervising officer or the Board, which
approval shall not be unreasonably withheld or delayed; or (c) passive
investments in entities that do not involve Executive providing any advice or
services to the businesses in which the investments are made, or which do not
violate Company policy, including without limitation any policy relating to
conflicts of interest or business ethics.
     5. Benefits Upon Termination of Employment.
          5.1 By Company for Cause or by Executive Without Good Reason. If
Executive’s employment is terminated by Company for Cause or by Executive
Without Good Reason, then Company’s obligation to pay compensation and benefits
under this Agreement shall immediately terminate, except that: (a) Company shall
pay to Executive and, if applicable, Executive’s heirs, any earned but unpaid
Base Salary through such termination date; and (b) Company shall permit
Executive to receive continuation of the benefits as set forth in Section 5.6,
below, to the extent applicable. Under such circumstances, no further payments
or benefits (except as otherwise required by law) shall be provided to
Executive.
          5.2 By Company for Nonperformance Due to Disability. If Executive’s
employment is terminated by Company for Nonperformance Due to Disability, then
Company’s obligation to pay compensation and benefits under this Agreement shall
immediately terminate, except that: (a) Company shall pay to Executive and, if
applicable, Executive’s heirs, any earned but unpaid Base Salary through such
termination date; (b) Company shall provide Executive with such other payments
and benefits as may be permitted under the Company’s short- or long-term
disability plans, to the extent applicable, and subject to the terms and
conditions of such plans, including without limitation any eligibility
requirements; and (c) Company shall permit Executive to receive continuation of
the benefits as set forth in Section 5.6, below, to the extent applicable.
          5.3 By Company Other Than for Cause or by Executive for Good Reason.
If Executive’s employment is terminated by Company other than for Cause or by
Executive for Good Reason, then Company’s obligation to pay compensation and
benefits under this Agreement shall immediately terminate, except that:
(a) Company shall pay to Executive and, if applicable, Executive’s heirs, any
earned but unpaid Base Salary through such termination date; (b) Company shall
pay to Executive any earned but unpaid incentive compensation or bonuses through
the termination date, subject to the

 



--------------------------------------------------------------------------------



 



terms of the applicable bonus plan, including without limitation any eligibility
requirements or any limitations on such payment under applicable law;
(c) Company shall permit Executive to receive continuation of the benefits as
set forth in Section 5.6, below, to the extent applicable; and (d) Company shall
pay to Executive, as severance benefits, the amount indicated in Section B of
Exhibit 1 hereto (the “Severance Benefits”). The Severance Benefits shall be
paid in a lump sum, as soon as practicable following such termination date,
subject to the following conditions: (x) Executive shall execute a written,
complete waiver and release of all claims relating to Company, or Executive’s
employment by Company or any termination thereof, within any applicable
consideration or execution periods and in a form that is acceptable to Company;
and (y) subject to confirmation by Company that Executive does not later revoke
such waiver and release of claims within any revocation period required by
applicable law.
          5.4 Death of Executive. In the event of Executive’s death, Executive’s
employment and all other obligations hereunder shall automatically terminate and
the Company’s obligation to pay compensation and benefits under this Agreement
shall immediately terminate, except that Company shall pay to Executive’s
estate: (a) Executive’s Base Salary through the end of the calendar month in
which Executive’s death occurs; (b) Executive’s earned but unpaid incentive
compensation or bonuses through the date of Executive’s death, subject to the
terms and conditions of the applicable Bonus Plan, including without limitation
any eligibility requirements or any limitations on such payment under applicable
law; and (c) Company shall permit Executive’s heirs to receive continuation of
the benefits as set forth in Section 5.6, below, to the extent applicable and
allowed by law and subject to the terms of such plans.
          5.5 Change in Control. If Executive’s employment is terminated by
Company other than for Cause or by Executive for Good Reason at any time within
twelve (12) months following a Change in Control, then Company’s obligation to
pay compensation and benefits under this Agreement shall immediately terminate,
except that: (a) Company shall pay to Executive and, if applicable, Executive’s
heirs, any earned but unpaid Base Salary through such termination date;
(b) Company shall pay to Executive any earned but unpaid incentive compensation
or bonuses through the termination date, subject to the terms of the applicable
bonus plan, including without limitation any eligibility requirements or any
limitations on such payment under applicable law; (c) Company shall permit
Executive to receive continuation of the benefits as set forth in Section 5.6,
below, to the extent applicable; and (d) Company shall pay to Executive, as
severance benefits, the amount indicated in Section C of Exhibit 1 hereto (the
“Severance Benefits”). The Severance Benefits shall be paid in a lump sum, as
soon as practicable following such termination date, subject to the following
conditions: (x) Executive shall execute a written, complete waiver and release
of all claims relating to Company, or Executive’s employment by Company or any
termination thereof, within any applicable consideration or execution periods
and in a form that is acceptable to Company; and (y) subject to confirmation by
Company that Executive does not later revoke such waiver and release of claims
within any revocation period required by applicable law. Notwithstanding the
foregoing provisions of this Section 5.5, however, Executive will not be
entitled to Severance Benefits under this Section 5.5 solely as a consequence of
a relocation of corporate offices that otherwise satisfies the definition of
“Good Reason” if, in connection with such relocation, the Company offers

 



--------------------------------------------------------------------------------



 



Executive a relocation package at least as preferable as that provided in the
Company’s Relocation Policy (as of June 1, 2007).
          5.6 Benefits Continuation. Upon termination of Executive’s employment,
Company shall permit Executive and, if applicable, Executive’s family members,
to continue to participate in Company’s employee benefits plans, to the extent
required or allowed by law and subject to the terms of such plans and applicable
law.
          5.7 Other Change in Control Provisions. In the event that Executive is
terminated without Cause within twelve months following a Change in Control, or
resigns with Good Reason within twelve months following a Change in Control,
fifty percent (50%) of the Severance Benefits to which Executive is entitled
under this Agreement shall be deemed to be allocated as consideration in respect
of Executive’s post-termination non-competition obligations under the
Confidentiality, Invention Assignment and Non-Competition Agreement or any other
similar agreement that may be in effect with respect to Executive. In addition,
in the event that Executive is terminated without Cause within twelve months
following a Change in Control or resigns with Good Reason within twelve months
following a Change in Control, and the Company and Executive determine that the
acceleration of benefits to Executive as a consequence of such Change in Control
are likely to result in the imposition of an excise tax on Executive pursuant to
Section 280G of the Internal Revenue Code, Executive and Company agree to make
such modifications or changes in the terms of this Agreement as are reasonably
calculated to eliminate or mitigate such excise tax liability and, to the extent
possible, put the Executive and the Company in substantially the same economic
position as they would have been excluding the impact of Section 280G.
     6. Definitions.
          6.1 “Cause” shall mean termination of Executive’s employment by
Company for one or more of the following reasons: (a) Executive has breached or
threatens to breach a fiduciary duty owed to Company; (b) Executive has engaged
or threatens to engage in dishonesty, fraud, gross negligence, willful
malfeasance or other acts of misconduct in the performance of Executive’s duties
or during the course of Executive’s employment; (c) upon the willful and
continued failure by Executive substantially to perform Executive’s duties with
the Company (other than by reason of Nonperformance Due to Disability as defined
below); (d) Executive has willfully violated or threatens to violate Company
policies, or has willfully violated or threatens to violate any law, rule or
regulation (other than traffic violations or similar offenses) which result in
material injury to Company; or (e) Executive has violated or threatens to
violate the terms of Sections 4, 7, or 8 of this Agreement or the material terms
of the Confidentiality and Non-Competition Agreement, or any other material
breach of this Agreement.
          6.2 “Change in Control” shall mean a change in the beneficial
ownership of the Company’s voting stock or a change in the composition of the
Board which occurs as follows:
               (i) Any “person,” including a “syndication” or “group” as those
terms are used in Section 13(d)(3) of the Securities Exchange Act of 1934, is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company

 



--------------------------------------------------------------------------------



 



representing 40% or more of the combined voting power of the Company’s then
outstanding “Voting Securities,” which is any security which ordinarily
possesses the power to vote in the election of the Board of Directors of a
corporation without the happening of any precondition or contingency;
               (ii) The Company is merged or consolidated with another
corporation and immediately after giving effect to the merger or consolidation
less than 80% of the outstanding Voting Securities of the surviving or resulting
entity are then beneficially owned in the aggregate by (x) the shareholders of
the Company in their capacities as such immediately prior to such merger or
consolidation, or (y) if a record date has been set to determine the
shareholders of the Company entitled to vote on such merger or consolidation,
the shareholders of the Company as of such record date;
               (iii) If at any time the following do not constitute a majority
of the Board of Directors of the Company (or any successor entity referred to in
clause (ii) above): Persons who, prior to their election as a Director of the
Company (or successor entity if applicable) were nominated, recommended or
endorsed by a formal resolution of the Board of Directors of the Company or the
Nominating and Corporate Governance Committee thereof; or
               (iv) The Company transfers substantially all of its assets to
another corporation which is a less than 80% owned subsidiary of the Company.
          6.3 “Disability” shall have the meaning ascribed to such term or its
variations, such as “Disabled,” in Company’s long-term disability plan, or in
the absence of such plan, a meaning consistent with the definition of permanent
and total disability under Section 22(e)(3) of the Internal Revenue Code of
1986, as amended.
          6.4 “Good Reason” shall mean that one or more of the following events
has occurred and, after giving Company written notice of the occurrence and of
Executive’s intention to resign from employment and Company not curing the event
within 30 days of receipt of such written notice: (a) a substantial adverse
change in Executive’s duties or responsibilities, without Executive’s consent;
(b) a reduction in Executive’s Base Salary without Executive’s consent, or (c) a
relocation of Executive’s principal place of employment by more than a 50 mile
radius surrounding Atlanta, Georgia, without Executive’s consent .
          6.5 “Nonperformance Due to Disability” shall mean that, if because of
Disability, Executive is unable to perform the essential functions of
Executive’s job, with or without reasonable accommodation, for a period of 30
consecutive days in any calendar year.
          6.6 “Without Good Reason” shall mean termination or resignation of
Executive’s employment by Executive other than for Good Reason.
     7. Non-Disparagement. Executive shall not at anytime make false, misleading
or disparaging statements about the Company, its parent, subsidiaries or
affiliates, including any of their products, services, management, directors,
officers, employees, and customers.

 



--------------------------------------------------------------------------------



 



     8. Confidential Information and Covenants Not to Compete. The parties agree
that Executive’s services to Company are of a unique value and that confidential
and proprietary information about Company has been or will be obtained by,
disclosed or otherwise made available to Executive as a result of Executive’s
employment with Company. Accordingly, as a condition to Executive’s employment,
Executive and Company also are entering into the Confidentiality, Invention
Assignment, and Non-Competition Agreement attached hereto as Exhibit 2 (the
“Confidentiality and Non-Competition Agreement”).
     9. Dispute Resolution Process. All disputes between Executive and Company
that otherwise could be resolved in court shall be resolved instead by the
following alternative dispute resolution process (the “Process”).
          9.1 Disputes Covered. This Process applies to all disputes between
Executive and Company, including those arising out of or related to this
Agreement or Executive’s employment by Company. Disputes subject to this Process
include but are not limited to pay disputes, contract disputes, legal disputes,
wrongful termination disputes, and discrimination, harassment or civil rights
disputes. This Process applies to disputes Executive may have with Company and
also applies to disputes Executive may have with any of Company’s employees or
agents so long as the person with whom Executive has the dispute is also bound
by or consents to this Process. This Process applies regardless of when the
dispute arises and will remain in effect after Executive’s employment with
Company ends, regardless of the reason it ends. This Process does not apply,
however, to any workers’ compensation or unemployment compensation claims, to
the extent applicable under the circumstances.
          9.2 Negotiation and Mediation. Executive and Company agree to attempt
to resolve all disputes first by direct negotiations. If direct negotiations are
not successful, the parties shall then use mediation. They shall first attempt
to agree upon a mediator. If unable to agree upon a mediator, the parties shall
request and conduct mediation under the American Arbitration Association’s
National Rules for the Resolution of Employment Disputes. Unless otherwise
agreed by the parties, any mediation sessions shall be held in Atlanta, Georgia.
Temporary or interim injunctive relief may be sought without mediating first.
Any failure to mediate shall not affect the validity of an arbitration award or
the obligation to arbitrate.
          9.3 Arbitration. If the dispute is not resolved through negotiation
and mediation, the parties shall request, and either party may demand,
arbitration pursuant to the American Arbitration Association’s National Rules
for the Resolution of Employment Disputes. Unless otherwise agreed by the
parties, any arbitration hearing shall be held in Atlanta, Georgia. The decision
of the arbitrator shall be final and binding on the parties and on all persons
and entities claiming through the parties. Submission of their dispute to
arbitration shall be the exclusive means for resolving the dispute, to the
exclusion of any trial by a court or jury. All disputes that are not resolved by
agreement (in mediation or otherwise) shall be determined by binding
arbitration.
          9.4 Injunctive Relief. Either party may request a court to issue such
temporary or interim relief (including temporary restraining orders and
preliminary injunctions) as may be appropriate, either before or after mediation
or arbitration is

 



--------------------------------------------------------------------------------



 



commenced. The temporary or interim relief shall remain in effect pending the
outcome of mediation or arbitration. No such request shall be a waiver of the
right to submit any dispute to mediation or arbitration.
          9.5 Employment Status. This Process does not affect the status of the
employment relationship between the parties, which as stated above in
Section 2.2 shall be “at will;” nor does this Process guarantee continued
employment by the Company, require discharge only for cause, or require any
particular corrective action or discharge procedures.
     10. Notification. Executive hereby authorizes the Company, or any of its
employees or designated representatives or counsel, to notify Executive’s actual
or future employers or any governmental agency of any terms of this Agreement or
the Confidentiality and Non-Competition Agreement and Executive’s
responsibilities or obligations hereunder.
     11. Severability; Survival of Provisions. If any part of this Agreement or
any part of the Confidentiality and Non-Competition Agreement is held by any
legal authority to be unenforceable or is severed by any legal authority, the
remainder of such agreement shall be enforced to the maximum extent allowed by
applicable law. Certain provisions of this Agreement, including confidential
information and covenants not to compete (Section 8), dispute resolution process
(Section 9), notification (Sections 10 and 21), and governing law (Section 18)
of this Agreement, and all of the provisions of the Confidentiality and
Non-Competition Agreement, shall survive after any such legal determination,
after Executive’s employment by Company ends regardless of the reason it ends,
and shall be enforceable regardless of any such determination or any claim
Executive may have against Company.
     12. Relief for Breach. Because any breach or threatened breach by Executive
of Sections 4, 7, and 8 of this Agreement or of the Confidentiality and
Non-Competition Agreement would result in continuing material and irreparable
harm to Company, and because it would be difficult or impossible to establish
the full monetary value of such damage, Company shall be entitled to injunctive
relief in the event of any such breach or threatened breach by Executive.
Injunctive relief is in addition to any other available remedy, including
termination of this Agreement and damages. In the event of any threatened breach
of this Agreement by Executive, Company may suspend any payment of Base Salary,
incentives, bonuses, Severance Benefits and other compensation due to Executive
under this Agreement and, if Executive has breached this Agreement, any
remaining amounts to be paid under this Agreement shall be forfeited. In the
event of any breach or threatened breach by either party which results in
court-ordered relief, the breaching party shall reimburse the non-breaching
party for its reasonable attorneys’ fees and other expenses incurred to obtain
such relief.
     13. Waiver. No waiver of any provision of this Agreement shall be valid
unless in writing, signed by the party against whom the waiver is sought to be
enforced. The waiver of any breach of this Agreement or failure to enforce any
provision of this Agreement shall not waive any later breach.
     14. Binding Effect. This Agreement is binding upon the parties and their
personal representatives, heirs, successors and permitted assigns.

 



--------------------------------------------------------------------------------



 



     15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, taken
together, shall constitute a single agreement.
     16. Complete Agreement. This Agreement, together with the attached
Confidentiality and Non-Competition Agreement, is the final and complete
expression of the parties’ agreement relating to Executive’s employment by the
Company. Without limiting the foregoing, this Agreement replaces and supersedes
any prior employment agreements between Executive and Company, or its parent,
subsidiaries, predecessors or affiliates, and each party to this Agreement
hereby releases and holds harmless the other party from any obligations or
liability with respect thereto. The parties acknowledge and agree that they are
not entering into this Agreement in reliance on anything not set out in this
Agreement. This Agreement shall control over any inconsistent policies or
procedures of Company affecting Executive’s employment, whether in effect now or
adopted later, but Company’s policies and procedures that are consistent with
this Agreement, whether in effect now or adopted later, shall apply to
Executive’s employment according to the terms thereof.
     17. Payroll Withholding. All payments of Base Salary, incentives, bonuses,
Severance Benefits and other compensation payable to Executive pursuant to this
Agreement or otherwise shall be subject to the customary withholding for income
taxes as determined appropriate by the Company, and shall be subject to other
withholdings or deductions as required with respect to such compensation paid by
a corporation to any employee.
     18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, without giving effect to the
provisions thereof relating to choice of laws. Each party hereby irrevocably
(a) consents to the jurisdiction and venue for any legal action with the state
courts in Fulton County, Georgia and federal courts in the Northern District of
Georgia, Atlanta Division, unless injunctive relief is sought by Company and, in
Company’s judgment, that relief might not be effective unless obtained in some
other venue; and (b) waives any jurisdictional defenses (including personal
jurisdiction and venue) to any such action. These provisions do not give any
party a right to proceed in court in violation of the Dispute Resolution Process
under Section 9, above.
     19. Successors And Assigns. All rights and duties of Company under this
Agreement shall be binding on and inure to the benefit of its successors,
assigns or any company which purchases or otherwise acquires it or all or
substantially all of its operating assets by any method. This Agreement shall
not be assignable by Executive other than the right to receive benefits being
passed by will or by the laws of descent and distribution.
     20. Amendment. This Agreement contains the entire agreement of the parties
relating to the subject matter and may not be amended except by an instrument in
writing signed by both parties; it shall not be amended orally or by course of
dealing. If Executive is employed by Company prior to the date of this
Agreement, this Agreement amends and restates the terms of Executive’s
employment in their entirety.

 



--------------------------------------------------------------------------------



 



     21. Notices. All notices required or permitted under this Agreement shall
be in writing and may be personally served or mailed by registered or certified
U.S. mail, postage prepaid and addressed as follows:

         
 
  If to Company:   Web.com, Inc.
 
      303 Peachtree Center Avenue
 
      Suite 500
 
      Atlanta, Georgia 30303
 
       
 
  If to Executive:   Address specified in Exhibit 1

Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
shall be effective only upon receipt. All notices, requests or instructions
given in accordance herewith shall be deemed received on the date of delivery,
if hand delivered or telecopied, and 3 business days after the date of mailing,
if mailed by registered or certified mail, return receipt requested.

                      WEB.COM, INC.       EXECUTIVE    
 
                    By:   /s/ Jeffrey Stibel       /s/ Judith Hackett          
           
Name:
  Jeffrey Stibel       Name:   Judith Hackett    
Title:
  Chief Executive Officer       Date:   June 26, 2007     Date: June 26, 2007  
         

 



--------------------------------------------------------------------------------



 



Exhibit 1
Section A.

     
Executive:
  JUDITH HACKETT
 
   
Title:
  Senior Vice President & Chief Marketing Officer
Base Salary:
  $200,000.00 
 
   
Address:
  4327 Stilson Circle
 
  Norcross, GA 30092

Section B.
Severance Benefits Payable Under Section 5.3: An amount equal to 6 months of
Base Salary.
Section C.
Severance Benefits Payable Under Section 5.5: An amount equal to 12 months of
Base Salary.
In addition, in connection with any termination of Executive pursuant to
Sections 5.2, 5.3, 5.4 or 5.5, the Company shall permit Executive and, if
applicable, Executive’s family members, to continue to participate in Company’s
employee benefits plans for a period of 6 months from the effective date of
termination.

 



--------------------------------------------------------------------------------



 



Exhibit 2
Confidentiality, Invention Assignment, and Non-Competition Agreement
Web.com, Inc. and its subsidiaries, with a place of business located at 303
Peachtree Center Avenue, Suite 500, Atlanta, Georgia 30303 (“Web.com”), and the
undersigned managerial employee (“Employee”), agree, in connection with
Employee’s employment by Web.com and in consideration of the rights and benefits
given to Employee in connection with such employment (the receipt and
consideration of which is hereby acknowledged) agree as follows.

1)   Confidentiality.

  a)   During Web.com’s employment of Employee (whether in Employee’s current
capacity or in any other future capacity), Web.com may disclose to Employee,
either orally, in writing or by other means, trade secrets and proprietary
information concerning Web.com’s business, finances, products, customers,
vendors, computer technology and other technical, commercial or financial
affairs of Web.com which are not in the public domain and which have been
reasonably restricted by Web.com as confidential, hereinafter referred to as the
“CONFIDENTIAL INFORMATION.”     b)   Employee shall hold in trust and confidence
the CONFIDENTIAL INFORMATION and shall not disclose such CONFIDENTIAL
INFORMATION to any third party, except as agreed by Web.com in writing.     c)  
Employee agrees not to use the CONFIDENTIAL INFORMATION for any purpose other
than in the performance of Employee’s duties as an employee of Web.com.     d)  
Employee’s obligations in this Section 1 will not apply to any CONFIDENTIAL
INFORMATION which was: (i) at the time of disclosure to Employee, in the public
domain; (ii) after disclosure to Employee, published or otherwise, becomes part
of the public domain through no fault of Employee; (iii) without a breach of
duty owed to Web.com, in Employee’s possession at the time of disclosure to
Employee; (iv) received after disclosure to Employee of such information from a
third party who had a lawful right to and, without a breach of duty owed to
Web.com, did disclose such information to Employee; or (v) independently
developed by Employee without reference to CONFIDENTIAL INFORMATION.     e)  
The covenants of confidentiality set forth herein (i) will apply after the date
hereof to any CONFIDENTIAL INFORMATION disclosed to Employee and (ii) will
continue and must be maintained from the date hereof until termination of
Employee’s employment, plus (A) with respect to trade secrets (as defined by
applicable law), at any and all times after termination of Employee’s employment
during which such trade secrets retain their status as such under applicable
law;

 



--------------------------------------------------------------------------------



 



      and (B) with respect to CONFIDENTIAL INFORMATION, for a period equal to
the shorter of two (2) years after termination of Employee’s employment, or
until such CONFIDENTIAL INFORMATION no longer qualifies as CONFIDENTIAL
INFORMATION under this Agreement or applicable law.

2)   Inventions

  a)   Employee hereby irrevocably assigns to Web.com all of Employee’s rights
to all Subject Inventions (as defined below) in the United States and all other
countries and the right to claim priority therein. “Subject Invention” means any
Invention (as defined below) which is conceived by Employee solely or jointly
with others and (i) relates to the actual or anticipated business, research or
development of Web.com, (ii) results from any work performed by Employee using
any equipment, facilities, materials, Confidential Information or personnel of
Web.com, or (iii) is suggested by or results from any task assigned or performed
by Employee for or on behalf of Web.com. “Invention” means any idea, invention,
discovery, improvement, innovation, design, process, method, formula, technique,
machine, article of manufacture, composition of matter, algorithm or computer
program, as well as improvements thereto.     b)   If Employee has previously
conceived of any Invention or acquired any ownership interest in any Invention,
which: (i) is Employee’s property, solely or jointly; (ii) is not described in
any issued patent as of the commencement of Employee’s employment with Web.com;
and (iii) would be a Subject Invention if such Invention was made while an
Web.com employee; then Employee must, at Employee’s election, either:
(i) provide Web.com with a written description of the Invention on Exhibit 2.1,
in which case the written description (but no rights to the Invention) shall
become the property of Web.com; or (ii) provide Web.com with the license
described in Section 2(c) of this Agreement.     c)   If Employee has previously
conceived or acquired any ownership interest in an Invention described above in
Section 2(b) and Employee elects not to disclose such Invention to Web.com as
provided above, then Employee hereby grants to Web.com a nonexclusive, paid up,
royalty-free license to use and practice the Invention, including a license
under all patents to issue in any country which pertain to the Invention.     d)
  If Employee owns any issued United States Patent or foreign equivalent
thereof, or Employee is an inventor, either individually or jointly, of any
issued United States Patent or foreign equivalent thereof, Employee must provide
the United States Patent number and/or foreign number for any such patent or
foreign equivalent thereof in Exhibit 2.1. Otherwise, Employee represents that
Employee owns no United States Patent or foreign equivalent thereof,
individually or jointly, except those described on Exhibit 2.1.

 



--------------------------------------------------------------------------------



 



  e)   Employee agrees that should Web.com elect to file an application for
patent, either in the United States or in any foreign country on a Subject
Invention for which Employee is an inventor, Employee will execute all necessary
documentation relating to the patent application, including formal assignments
to Web.com, and will cooperate with attorneys or other persons designated by
Company to provide all information necessary for the prosecution of the patent
application(s) in the United States and any foreign country. Employee also
agrees to assist Web.com in every proper way to maintain its patents during and
following the period of employment including, but not limited to, the
performance of all lawful acts, such as the giving of testimony in any
interference proceedings, infringement suits, or other litigation, as may be
deemed necessary or advisable by Web.com.

3)   Copyrights.

  a)   Employee agrees that any Works (as defined below) created by Employee in
the course of Employee’s duties as an employee of Web.com are subject to the
“Work for Hire” provisions contained in Sections 101 and 201 of the United
States Copyright Law, Title 17 of the United States Code. “Work” means any
copyrightable work of authorship, including without limitation, any technical
descriptions for products and services, user’s guides, graphical works,
audiovisual works, sound recordings, advertising materials, computer programs,
web sites and content and any contribution to such materials. All right, title
and interest to copyrights in all Works that have been or will be prepared by
Employee within the scope of Employee’s employment with the Company will be the
property of the Company. Employee further agrees that, to the extent the
provisions of Title 17 of the United States Code do not vest the copyrights to
any Works in the Company, Employee hereby assigns to the Company all right,
title and interest to copyrights that Employee may have in the Works.     b)  
If Employee owns any ownership interest in any Work, Employee will list any such
Work on Exhibit 2.1. Otherwise, Employee will not claim any ownership rights in
any Works, except those described on Exhibit 2.1.     c)   Employee also agrees
to assist the Company in every proper way to maintain its Copyrights during and
following the period of employment including, but not limited to, the
performance of all lawful acts, such as the giving of testimony in any
infringement suits or other litigation as may be deemed necessary or advisable
by the Company.

4)   Non-Solicitation of Customers. During the term of Employee’s employment by
Web.com and for a period of six (6) months following the termination of such
employment, Employee shall not, either directly or indirectly, on Employee’s
behalf or on behalf of others (a) solicit, divert or appropriate to any
Competing Business (as defined below) or (b) attempt to solicit, divert or
appropriate to any Competing Business, any business from any customer or
actively sought prospective customer of Web.com with whom Employee had contact
on behalf of Web.com. “Competing

 



--------------------------------------------------------------------------------



 



    Business” means any business organization of whatever form engaged, either
directly or indirectly, which is the same as, or substantially the same as, the
Business of Web.com. “Business of Web.com” means the business of developing and
providing Web hosting and related services and products including without
limitation email services, website development and hosting and e-commerce
services.

5)   Non-Solicitation of Employees. During the term of Employee’s employment by
Web.com and for a period of one (1) year following the termination of Employee’s
employment, Employee shall not, either directly or indirectly, on Employee’s own
behalf or on behalf of others, solicit, divert or hire away, or attempt to
solicit, divert, or hire away, any person employed by Web.com at any facility
where Employee performed services or any person employed by Web.com with whom
Employee had regular contact in the course of Employee’s employment by Web.com.
  6)   Contracts With Others

  a)   Employee agrees to provide to the Company, upon the execution and
delivery of this Agreement, a copy of the pertinent portions of any employment,
consulting or subcontracting agreement and other similar documents, (described
on Exhibit 2.1), executed by Employee with a former employer or any business or
person with which Employee has been associated, which prohibits Employee during
a period of time from: (i) competing with or participating in a business which
competes with Employee’s former employer or business; (ii) soliciting personnel
of the former employer or business to leave the former employer’s employment or
to leave the business; or (iii) soliciting customers of the former employer or
business on behalf of another business.     b)   Employee represents to the
Company that Employee has not entered into any agreement with any other party
which purports to require Employee to assign any Work or any Invention created,
conceived or first practiced by Employee during a period of time which includes
the date of Employee’s commencement of employment with the Company nor is
Employee subject to any law, court order or regulation which purports to require
such assignment, except as described on Exhibit 2.1. Employee will obtain and
provide to the Company a copy of the above described agreement(s) and a
reference to any such law, court order or regulation.

7)   Non-Competition Employee acknowledges that he or she is being hired by
Web.com because of his or her unique skills and abilities and that, by virtue of
being hired by Web.com, Employee will learn special, unique and confidential
matters pertaining to Web.com and the Business of Web.com. Employee agrees that,
during Employee’s employment and for six (6) months after the termination of
Employee’s employment for any reason (such period being the “Non-Competition
Period”), Employee will not, directly or indirectly, (i) be employed (whether as
an employee or as a consultant) for the purpose of providing Protected Services
to a Competing Business in the Protected Territory, (ii) purchase or accept a
beneficial interest in a Competing Business in the

 



--------------------------------------------------------------------------------



 



    Protected Territory (except that Employee may purchase publicly-traded
securities in Competing Businesses so long as Employee’s holdings in such
Competing Business do not exceed one percent (1%) of the aggregate outstanding
shares in such Competing Business, or (iii) serve as on the board of directors
or similar governing body of any Competing Business. For purposes of this
Section, “Protected Territory” means (y) the area within fifty (50) miles of
Web.com’s headquarters location on the date Employee’s employment is terminated
and (z) the area within fifty (50) miles of Employee’s primary place of work on
behalf of Web.com on the date Employee’s employment is terminated. For purposes
of this Section, “Protected Services” means those services and other services
reasonably related thereto that Employee is being hired to provide to Web.com.

8)   Miscellaneous. This Agreement may not be amended, nor any obligation
waived, except in a writing signed by Web.com and Employee. This Agreement is
not assignable or delegable in whole or in part by Employee without the written
consent of Web.com. This Agreement shall be governed and construed by the laws
of the State of Georgia, without reference to conflict of law principles. An
executed original of this Agreement may be delivered by facsimile, which shall
be binding as an original. If any part of this Agreement is held by any legal
authority to be unenforceable or is severed by any legal authority, the
remainder of such agreement shall be enforced to the maximum extent allowed by
applicable law.

                      WEB.COM, INC.       EXECUTIVE    
 
                    By:   /s/ Jeffrey Stibel       /s/ Judith Hackett          
           
Name:
  Jeffrey Stibel       Name:   Judith Hackett    
Title:
  Chief Executive Officer       Date:   June 26, 2007     Date: June 26, 2007  
         

 



--------------------------------------------------------------------------------



 



Works of Employee

         
Inventions:
  (None, unless listed here)    
 
       
 
             
 
             
 
       
Patents:
  (None, unless listed here)    
 
       
 
             
 
             
 
       
Copyrights:
  (None, unless listed here)    
 
       
 
             
 
             

 